DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 has been placed in record and considered by the examiner. 

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 
For claim 1, the applicant argues that D1 does not disclose “and wherein the data is contained in an unique identification (ID) information contained in a header of a data communication protocol transmitted from the control device to the master inverter”

The examiner respectfully disagrees. Newly cited sections of D1 disclose the above limitation as following:
and wherein the data is contained in an unique identification (ID) information contained in a header (see page 22 last table titled “MODBUS Request ADU encoding” and page 3 first paragraph; the transaction Identifier, which is located in the header, is unique ) of a data communication protocol transmitted from the control device to the master inverter (see page 2, figure in section 1.2; Modbus request message transmitted from a MODBUS .

Applicant’s arguments, see page 5 of the Remarks, filed 04/01/2021, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MODBUS APPLICATION PROTOCOL SPECIFICATION V1.1b3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1 is/are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being anticipated by "MODBUS Messaging on TCP/IP Implementation Guide” V1.0B (10/06/2006 of record, hereinafter D1) .

For claim 1, D1 discloses A heterogeneous fieldbus-based gateway system including a master inverter and a control device (see page 4 fig. 1, MODBUS serial (“fieldbus”) contains a MODBUS server serial line and gateway (“Master Inverter”) which is connected to a MODBus client (“control device”)), 

wherein the control device (page 2, figure in section 1.2; MODBUS client (“control device”))  is configured to transmit, to the master inverter (page 7, second to last paragraph; MODbus device can be a server, i.e. “Master”), a data (see page 2, figure in section 1.2; Modbus request message transmitted from a MODBUS client (“control device”) to a MODBUS Server (“master inverter”, wherein it is the commanding device), wherein this request contains MBAP header and Function code (see page 4, figure 3; considered “data”) indicating that the same monitoring or control command is to be transmitted to all of the master inverter (figure on page 2, where server is considered “all of the master inverter” and further any MODbus device can be a server, i.e. “Master” as on page 4 fig. 1, where multiple servers are used and page 7, second to last paragraph) and a plurality of slave inverters (see figure on page 2, where client is considered a slave and as on page 4 fig. 1, where multiple clients are used (“plurality of slave inverters”) and further on page 23, top figure with “Modbus request” and section “Unit identifier”; the Modbus request is transmitted to the Server (as in the figure on page 2, where server is 


and wherein when the master inverter (page 7, second to last paragraph; MODbus device can be a server, i.e. “Master”) determines based on the data that the control device transmits the same monitoring or control command to all of the master inverter and the plurality of slave inverters (see page 27, figure 15 “MODBUS_PDU_Checking and MODBUS service processing; and page 28 2nd and 3rd bullet point; a Modbus server (“master”) receives a request, wherein the request can be broadcast to all devices on the network (“all of the master inverter and the plurality of slave inverters”), via the broadcast address 0 used in the unit identifier of command / requests,  as in page 23 first paragraph of section “Unit Identifier”, and processes it to determine whether to comply with the requested function or not (page 27, fig. 15 accepted / OK answers in MODBUS_PDU_Checking, fig. 16, MODBUS service processing, Response processing or if a modusbus exception is the outcome (as in fig. 15, wherein further the table in section 4.4.2.5 on page 31 list negative outcomes)), wherein the command  is checked as on page 29 last paragraph)   


 the master inverter (page 7, second to last paragraph; MODbus device can be a server, i.e. “Master”) is configured to transmit a response to the command to the control device (see page 2 section 1.2, ModBus response and page 31 section 4.4.2.5 second bullet point; when the outcome is positive to the request, the server transmits a positive Modbus response to the client) and to transmit the command to each of the slave inverters ((as in fig. 15 accepted / OK answers in MODBUS_PDU_Checking, fig. 16, MODBUS service processing, Response processing or if a modusbus exception is the outcome (page 27, fig. 15, “Build a MODBUS response” and page 31 section 4.4.2.5; if the request had an positive outcome the function code command (page 4, figure 3 “Function code”) is transmitted to the addressed slave device (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”).


and wherein the data is contained in an unique identification (ID) information contained in a header (see page 22 last table titled “MODBUS Request ADU encoding” and page 3 first paragraph; the transaction Identifier, which is located in the header, is unique ) of a data communication protocol transmitted from the control device to the master inverter (see page 2, figure in section 1.2; Modbus request message transmitted from a MODBUS client (“control device”) to a MODBUS Server (“master inverter”, wherein it is the commanding device), wherein this request contains MBAP header and Function code (see page 4, figure 3; considered “data”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over "MODBUS Messaging on TCP/IP Implementation Guide” V1.0B (10/06/2006 of record, hereinafter D1) in view of MODBUS APPLICATION PROTOCOL SPECIFICATION V1.1b3 ( 04/26/2012, hereinafter D2).

For claim 3, D1 discloses wherein the master inverter (see page 2, fig. 2; Modbus Server) includes a first communication module (see page 7 figure 4; Communication and TCP management modules) communicating with the control device over a first communication scheme (see page 12 section 1.2 figure and page 17 figure 9; Client and Server communicate over MODBUS over TCP) ; 
a second communication module (see page 20, figure 10, page 23 first paragraph; Modbus server serial line (corresponding to “second communication module”) communicating with each of the slave inverters over a second communication scheme (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial) ; 

and a controller (see page 7, fig. 4; Communication stack) configured for:  communicating via the first communication module (see page 7 figure 4; Communication and TCP management modules) with the control device to receive the monitoring or control command from the control device and transmit the response to the command to the control device (see page 17, fig. 9; MODBUS Request PDU and MODBUS Response PDU exchanged between client and server); 

and communicating via the second communication module (see page 20, figure 10, page 23 first paragraph; Modbus server serial line (corresponding to “second communication module”), wherein in  page 23 first paragraph under “Unit Identifier”, MODBUS server communicates with slave devices on MODBUS serial) with the plurality of slave inverters to transmit the monitoring or control command to the slave inverters  (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”)

D1 does not disclose to receive each response to the command from each of the slave inverters.

In analogous art, D2 discloses receive each response to the command from each of the slave inverters ( see page 3, figure 2, page 4, figure 4 “response” ; a response is received to each and every  function code / command from all devices in all types of the MODBUS network, including a slave device as on page 2, figure 1 “Slave”) .


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1 by using the above recited features, as taught by D2, in order to provide automation devices to communicate utilizing a protocol that which support for the simple and elegant structure st paragraph).


Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over "MODBUS Messaging on TCP/IP Implementation Guide” V1.0B (10/06/2006 of record, hereinafter D1) and MODBUS APPLICATION PROTOCOL SPECIFICATION V1.1b3 ( 04/26/2012, hereinafter D2), further in view of Jordan et al. (US 20060083173 A1).

For claim 4 the combination of D1 and D2 discloses, specifically D1 discloses  the controller (see page 7, fig. 4; Communication stack) is further configured for
 transmitting the response to the command via the first communication module to the control device (see page 2; figure in section 1.2. MOBUS server transmits a response to the Mobus client via the modules for MOBUS over TCP in page 12 section 1.2 figure and page 17 figure 9);

 transmitting the command via the second communication module (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial, to a first slave inverter among the plurality of slave inverters (page 31 section 4.4.2.5; if the request had an positive outcome the function code command (page 4, figure 3 “Function code”) is transmitted to the addressed slave device (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices, so this includes “first slave inverter” (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”)),  receiving a response to the command from the first slave inverter  via the second communication module (see page 23 

and transmitting the command via the second communication module (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial,)  to a second slave inverter among the plurality of slave inverters (page 31 section 4.4.2.5; if the request had an positive outcome the function code command (page 4, figure 3 “Function code”) is transmitted to the addressed slave device (page 5 2nd bullet point verifying that the request is finished), wherein with this can be to all slave devices, so this includes “second slave inverter” (i.e. address is 0 as on page 23 first paragraph of section “Unit Identifier”))
, receiving a response to the command from the second slave inverter via the second communication module (see page 23 first paragraph under “Unit Identifier”; MODBUS server communicates with slave devices on MODBUS serial, wherein a response to the function code / command is received from all devices (includes “second slave”) in the broadcast situation (page 23 first paragraph of section “Unit Identifier”) in all types of bus networks as on page 31 section 4.4.2.6; Response Building, wherein the a response it transmitted to a MODBUS request / code), 




In analogous art, Jordan discloses transmitting the response from the first slave inverter to the control device (see fig. 3, gateway node 30a, and Manager 40 and para. 0030; gateway node 30a receives a response message (in response to a request) from a node (any of 30a-h, so “first slave inverter”) in network 28 and forwards it to a manager 40 (which sent the request) that is outside the network 28)  via the first communication module (see fig. 3, Interface 26a which is connects the gateway node with system manager 40);
 and transmitting the response from the second slave inverter to the control device (see fig. 3, gateway node 30a, and Manager 40 and para. 0030; gateway node 30a receives a response message (in response to a request) from a node (any of 30a-h, so “first slave inverter”) in network 28 and forwards it to a manager 40 (which sent the request) that is outside the network 28)  via the first communication module (see fig. 3, Interface 26a which is connects the gateway node with system manager 40). 


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1 and D2 by using the above recited features, as taught by Jordan, in order to provide a method and system wherein network nodes can be quickly and with less resources checked for a fault and reprogrammed if needed, 


For claim 5, the combination of D1, D2 and Jordan, specifically D1 discloses do not disclose wherein the controller is further configured for simultaneously or sequentially performing the transmission of the response thereof to the control device and the transmission of the command to the first slave inverter  (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the server can respond and perform multiple transaction simultaneously, where these can be response transmitted to a MODBUS request / code on page 31 section 4.4.2.6; Response Building (i.e “performing the transmission of the response thereof to the control device”) and MODBUS Request PDU exchanged between client  and server as fig. 9 (“the transmission of the command to the first slave inverter”).


For claim 6, the combination of D1, D2 and Jordan, specifically D1 discloses wherein the controller is further configured for simultaneously or sequentially performing the transmission of the response of the first slave inverter to the control device (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the server can respond and perform multiple transaction simultaneously, where these can be response transmitted to a MODBUS request / code on page 31 section 4.4.2.6; Response Building (i.e “performing the transmission of the response thereof to the control device”) and the transmission of the command to the second slave inverter (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the 

For claim 7, the combination of D1, D2 and Jordan, specifically D1 discloses wherein the controller is further configured for simultaneously performing the transmission of the command to the first slave inverter and transmission of the command to the second slave inverter (see page 10 section 4.2.1.1 under 4) and page 28, 3rd para; MODBus devices such as the server can respond and perform multiple transaction simultaneously, and MODBUS Request PDU exchanged between client  and server as fig. 9 where there are multiple devices in a broadcast situation (“ first and second slave”)  as in page 23 first paragraph of section “Unit Identifier”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over "MODBUS Messaging on TCP/IP Implementation Guide” V1.0B (10/06/206 of record, hereinafter D1),MODBUS APPLICATION PROTOCOL SPECIFICATION V1.1b3 ( 04/26/2012, hereinafter D2), and Jordan et al. (US 20060083173 A1) further in view of Sixt (US 20130254443 A1)


For claim 8, D1, D2 and Jordan do not disclose wherein the controller is further configured for specifying a response time of the first slave inverter and a response time of the second slave inverter differently from each other.


 In analogous art, Sixt discloses wherein the controller is further configured for specifying a response time of the first slave inverter and a response time of the second slave inverter differently from each other (see para. 0030-31; different response times are calculated for different devices along the bus).

	
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of D1, D2 and Jordan by using the above recited features, as taught by Sixt, in order to provide a method to decrease the response time for subscribers / users of a second bus network (i.e. slave), thereby providing all users of the bus network with a low delay experience (see Sixt sections 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	SIXT; Stefan	US 20130254443 A1	Method For Determining The Topology Of A Serial Asynchronous Databus
	Szakaly; Alexander	US 20070189179 A1	Response time prediction method for frames on a serial bus
	Flach; Manfred et al.	US 20060253615 A1	Allocation of station addresses to communication users in a bus system
	Cook, Paul A et al.	US 20030138255 A1	Power controlling network element



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UN C CHO/Supervisory Patent Examiner, Art Unit 2413